Title: To Benjamin Franklin from Francis Coffyn, 11 October 1783
From: Coffyn, Francis
To: Franklin, Benjamin


          
            Hond. Sir.
            Dunkerque 11th. Octor. 1783.
          
          I had the honnor of addressing your Excellency on the 15. ulta. an abstract of the general account of my disbursments for the relief of the american prisonners during the war, ballanced by £.361. 12. 8. [i.e., l.t.] in my favour and to inform your Excellency that I remitted a copy of the same to M. Barclay in order to convince him that Since the commencement of the war the Honnorable Commissionners had intrusted me with the American business at this port, in hopes that in consequence he would have departed from the promise he made to M. Grand to appoint a M. Morel Dufaux, Consul or agent for the united States at this port. By the enclosed copy of M. Barclays answer dated Nantes the 4th. ins’t, your Excellency will observe that instead of having produced the desired effect, this Gentleman tells me plainly that his voice will go for M. Morel.
          If I could have thought that my Zealous and uninterrupted Services during a Series of years, could have less weight on the mind of M. Barclay then the Solliciation of the Gentlemen he mentions in his letter, I might have claim’d the recommendation of my friends, but I shall let my actions and my pass’d conduct Speak for me, and claim no other testimony then your Excellency’s, on whose Justice and protection I have too great reasons to rely, to think your Excellency would Suffer an other to

receive the recompence due to my Zealous exertions in all matters concerning America, which have been committed to my care by your Excellency, and which I have allways conducted with the Strictest honnor and regularity. I beg leave to assure your Excellency, that the Same Sentiments will ever guide me, in order to merit the recommendation your Excellency has been pleased to promise in my behalf, when the appointment of a Consul should take place. Interim I have the honnor to remain with the Sincerest gratitude and respect.
          Your Excellency’s most obedient & most humble Servant
          
            F Coffyn
          
        